IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                              NO. 502
                                :
ORDER ADOPTING NEW RULE 576.1 :                                CRIMINAL PROCEDURAL RULES
AND AMENDING RULES 113, 114 AND :
576 OF THE PENNSYLVANIA RULES :                                DOCKET
OF CRIMINAL PROCEDURE           :
                                :


                                                ORDER

PER CURIAM

       AND NOW, this 25th day of January, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 46 Pa.B. 1643 (April 2, 2016), and a Final Report to be published with this
Order:

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Criminal Procedure 576.1 is adopted and Pennsylvania Rules
of Criminal Procedure 113, 114, and 576 are amended, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective May 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.